Applicant's election with traverse of Group I in the reply filed on 1/6/22 is acknowledged.  The traversal is on the ground that there would be no undue burden on the Examiner if all claims were examined as one.  This is not found persuasive because examination requires both search and prosecution and since the groups are directed to different inventions it would in fact pose an undue burden on the Examiner to examine all claims at once.  The simplest way to express this point is to note that the methods of claims 2 and 3 are completely different such that search and prosecuting one and then the other at one time would require separate examination.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachikawa et al. 6,326,506.
Tachikawa et al. teach the reaction product of an unsaturated compound and an SiH containing trialkoxysilane.  See for instance the silanes found in column 5, lines 40 to 45.  Of particular importance note that column 4, line 32 to 33, teaches tetravinyl tetra methyl cyclotetrasilazane as an unsaturated reactant.  In the working examples, such as Example 1 in column 11, the only difference between that shown and that claimed is the use of a different unsaturated compound.  Such a difference, though, would have been immediately envisioned by the skilled artisan in view of the teachings in Tachikawa et al. which specifically teach that tetravinyl tetramethyl cyclotetrasilazane can be used in an equivalent manner as the styrene used therein.  
	In this manner the silazane compound of claim 1 is anticipated.

Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. in view of Tachikawa et al.
	Brandt et al. teach polysilazanes that can possess the C bonded alkoxysilane groups of formula (6) as claimed.  See for instance paragraph 19 which teaches that the R groups attached to the Si atom can be (trialkoxysilyl)alkyl radicals.  Brandt et al. dis-close a generic formula which embraces the specific tetrasilazane having trialkoxysilyl alkyl radicals as found in Tachikawa et al. (noted supra).
	One having ordinary skill in the art would have been motivated to select a known polysilazane such as that disclosed in Tachikawa et al., in which the method of making said polysilazane is available to the public, as a polysilazane in the teachings in Brandt et al. with the expectation of obtaining useful and predictable results.  

	For claim 5 see paragraph 45 of Brandt et al. which teaches solvents.
 	For claim 6 see paragraph 44 of Brandt et al. which refers to a cured product.

Claims 1 and 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al.
	Brandt et al. teach polysilazane compositions that include polysilazanes having a preferred formula as shown in paragraphs 19 and on.  As can be seen, in a preferred embodiment, the Si atoms can be bonded to (trialkoxysilyl)alkyl radicals such as (tri-ethoxysilyl)propyl.  This meets the claimed R2Y group in the formula of claim 1.  The various R groups attached to the Si atom can be independently selected such that one having ordinary skill in the art would have found an Si atom having a (trialkoxysilyl) alkyl group and a hydrocarbon group, wherein the N atom is bonded to H, obvious and well within routine experimentation of the formula provided by Brandt et al.  
	In general the formula shown in paragraph 19 and on embraces the general formula in instant claim 1 such that one having ordinary skill in the art would have found the selection of the various R groups meeting those claimed obvious and well within routine experimentation and/or optimization of the teachings in Brandt et al.  In this manner the skilled artisan would have found the silazane of claim 1 obvious.
	Paragraph 47 of Brandt et al. teaches metal catalysts and specifically paragraph 49 teaches aluminum catalysts specifically.  This addresses the limitation of claim 4.

 	For claim 6 see paragraph 44 of Brandt et al. which refers to a cured product.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahnke et al.
	This rejection relies on the fact that the terminal groups in the silazane compound are open to any type of group (note the open valence on the ends of the formula shown) and that the silazane does not require to be polymeric or having multiple groups of any unit.
	With this in mind, see the formula on the bottom of column 1 in Krahnke et al., though this rejection is best explained by referring to the specific compound disclosed in Example 1.
	In this example there are 2 Si atom, both bonded to the NH group.  The NH group corresponds to the NH group in the claimed unit with subscript a.  One of the Si atoms bonded thereto correspond to the Si atom on the far left hand side of the claimed unit with the subscript a.  To this is bonded a -C2H4-Si(OEt)3 group which corresponds to the claimed R2Y group.  One of the Me groups attached to this Si atom corresponds to claimed R1 while the other corresponds to an undisclosed terminal group attached to the open valence shown on the left hand side of the claimed silazane.  Note that the subscript b can be 1, such that all that is required by the claimed silazane is a single “a” unit.  Then the -C2H4-Si(OEt)3 group on the right hand side of the compound in Krahnke et al. corresponds to an undisclosed terminal group attached to the open valence shown 

The remaining references are cited as being of general interest.  They neither teach nor suggest the instant claims.  2021/0095079 teaches a polysiloxazane having alkoxysilyl groups that contains siloxane units that are not embraced the general formula (1).  Note that a + b must = 1 in the claimed silazane, excluding any additional repeating units.  This reference also does not qualify as prior art.  2015/0188006 and 2011/0156221 teach polysilazanes similar to that found in Brand et al. cited above.  10,961,354 teaches polysilazanes that contain functional groups different from, and unobvious over, those claimed.  2003/008453 teaches polysilazanes having alkoxysilyl groups attached via an O or N group.  This is different from the direct Si-C bond required in the claims.  4,839,453 teaches silazanes that have alkoxy groups bonded through an Si-O-C bond. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
2/8/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765